                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE (DOCETAXEL)                      )      MDL No. 16-2740
PRODUCTS LIABILITY                               )
LITIGATION                                       )      SECTION: “H” (5)
                                                 )
This document relates to:                        )
Cindy Smith, 18-7702                             )


                               ORDER AND REASONS

         Before the Court is Defendants’ Motion for Summary Judgment Based
on Statute of Limitations (Doc. 12200). For the following reasons, the Motion
is GRANTED.


                                    BACKGROUND

         Plaintiffs in this multidistrict litigation (“MDL”) are suing several
pharmaceutical        companies      that   manufactured       and/or   distributed   a
chemotherapy drug, Taxotere or docetaxel,1 that Plaintiffs were administered
for the treatment of breast cancer or other forms of cancer. Among these
companies are Defendants sanofi-aventis U.S. LLC and Sanofi U.S. Services
Inc. (collectively, “Sanofi” or “Defendants”). Plaintiffs allege that the drug
caused permanent alopecia—in other words, permanent hair loss. Plaintiffs
bring claims of failure to warn, negligent misrepresentation, fraudulent
misrepresentation, and more. The first bellwether trial was held in September
2019, and the second trial is set for August 23, 2021.2




1   Docetaxel is the generic version of Taxotere.
2   The second trial was continued due to the COVID-19 pandemic.
       In December 2020, the Court selected Plaintiff Cindy Smith to proceed
with discovery in preparation for the fourth bellwether trial. 3 Smith was
diagnosed with breast cancer in 2014 at the age of 54. 4 She was receiving
treatment after a motorcycle accident when her doctor discovered a tumor.5
Soon after the diagnosis, she underwent a single mastectomy, and then she
began chemotherapy treatment.6 At the recommendation of her oncologist, Dr.
Elizabeth Herrington, Smith took a regimen that contained Taxotere and
Carboplatin. 7 After her first treatment, she lost nearly all of her hair. 8 In
September 2014, she finished chemotherapy, and in 2015, she began talking to
her doctors about what might help her hair regrow.9 In August 2018, she filed
this lawsuit alleging that she suffers permanent hair loss from Taxotere.10
       In the instant Motion, Defendants move for summary judgment, arguing
that Plaintiff’s claims are time-barred under the Mississippi statute of
limitations. Plaintiff opposes the Motion.


                                 LEGAL STANDARD

       Summary judgment is warranted where “there is no genuine dispute as
to any material fact and the movant is entitled to judgment as a matter of
law.” 11 A genuine issue of fact exists only “if the evidence is such that a
reasonable jury could return a verdict for the nonmoving party.” 12 When


3 The Court selected two other Plaintiffs as well—Emma Willie and Melissa Roach. See Doc.
  11722. The Court has since dismissed these Plaintiffs’ cases. See Doc. 12491 and Doc. 12718.
4 Doc. 12200-3 at 8.
5 See id.
6 See id. at 12.
7 See id. at 7, 13.
8 Deposition of Cindy Smith, Ex. A to Pl.’s Opp., at 23.
9 See id. at 41–42.
10 Case No. 18-cv-7702-JTM-MBN, Doc. 1.
11 FED. R. CIV. P. 56.
12 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).



                                              2
considering a summary judgment motion, the Court must view the entire
record in the light most favorable to the non-moving party and indulge all
reasonable inferences in that party’s favor.13
       As the party moving for summary judgment on an affirmative defense,
Sanofi bears the burden of establishing each element of that defense.14 Sanofi,
then, bears the initial burden of showing that the statute of limitations bars
Plaintiff’s claims here. If Sanofi does this, the burden shifts to Plaintiff to show
that there is a triable issue of fact on whether the discovery rule or fraudulent
concealment apply as a defense to the statute of limitations.15


                                 LAW AND ANALYSIS

       Sanofi argues that this case is time-barred because (1) the face of the
complaint shows that Plaintiff did not file suit within three years of sustaining
her injury as required under the applicable statute of limitations; and (2)
Mississippi law provides no basis to delay the accrual of her claims or toll the
statute of limitations under the facts of her case.
       Pursuant to Mississippi Code Annotated § 15–1–49, “All actions for
which no other period of limitations is prescribed shall be commenced within
three (3) years next after the cause of such action accrued, and not after.”16


13 Crawford v. Formosa Plastics Corp., 234 F.3d 899, 902 (5th Cir. 2000).
14 Citigroup Inc. v. Federal Ins. Co., 649 F.3d 367, 371 (5th Cir. 2011) (“When a party seeks
   summary judgment pursuant to an affirmative defense, such as a statute of limitation, the
   movant must establish all of the elements of the defense.”).
15 See Barnes ex rel. Estate of Barnes v. Koppers, Inc., 534 F.3d 357, 365 (5th Cir. 2008)

   (“[T]he plaintiff must, as the proponent of a defense to the state statute of limitation, carry
   her burden to prove that she is entitled to the benefit of the discovery rule.”); Phillips 66
   Co. v. Lofton, 94 So.3d 1051, 1059 (Miss. 2012) (discussing the discovery rule and noting
   that “[d]iscovery of an injury ‘is an issue of fact to be decided by a jury when there is a
   genuine dispute’”); Brown v. McKee, 242 So. 3d 121, 130 (Miss. 2018) (stating that at the
   summary judgment stage, plaintiff “bore the burden to produce evidence establishing a
   triable claim for fraudulent concealment”).
16 MISS. CODE ANN. § 15–1–49(1).



                                                3
Unless an exception applies, this period begins to run on the day that the injury
or damage is sustained.17

I.    The Face of Plaintiff’s Complaint
      Sanofi avers that Plaintiff’s alleged injury was sustained six months
after she finished her chemotherapy with Taxotere. Plaintiff’s claimed injury
is permanent chemotherapy-induced alopecia (“PCIA”). The Master Complaint
filed in this MDL defines PCIA as “an absence of or incomplete hair regrowth
six months beyond the completion of chemotherapy.”18 Highlighting the fact
that in her Short Form Complaint, Plaintiff Smith incorporated the Master
Complaint by reference, Sanofi avers that the statute of limitations began to
run six months after Plaintiff completed chemotherapy. 19 Sanofi posits that
because Plaintiff completed chemotherapy in September 2014, the three-year
statute of limitations began to run in March 2015. According to Sanofi, when
Plaintiff filed her complaint in August 2018, her claims were time-barred.
      In opposition, Plaintiff argues that the allegation contained in the
Master Complaint is “merely a generalized medical statement” and does not
imply that “temporary alopecia is magically morphed into permanent
chemotherapy-induced alopecia at that six-month mark.”20
      Under Mississippi law, the period of limitations commences on the day
that the injury or damage is sustained. Here, the injury of “an absence of or
incomplete hair regrowth six months beyond the completion of chemotherapy”
as defined in the Master Complaint is sustained when, six months after the



17 See Smith v. General Motors, LLC, Civil Action No. 3:17CV471TSL-RHW, 2017 WL
   4582330, at *3 (S.D. Miss. Oct. 13, 2017); Kaufman ex rel. Kaufman v. Robinson Property
   Group Ltd. Partnership, 331 Fed. App’x 276, 277 (5th Cir. 2008).
18 Doc. 4407 at ¶ 181.
19 Doc. 10668-11.
20 Pl.’s Opp. at 7.



                                            4
completion of chemotherapy, a person has an absence of or incomplete hair
regrowth.21
        On the face of the pleadings, then, Plaintiff sustained her injury in
March 2015, when she had incomplete hair regrowth six months after she
completed her chemotherapy treatment. Unless Plaintiff proves otherwise, this
is when the limitations period began to run on her claims,22 and her claims are
time-barred on their face.

II.     The “Discovery Rule” and Fraudulent Concealment
        Plaintiff Smith invokes two exceptions arguing that her claims are
nonetheless timely: (1) the “discovery rule,” and (2) fraudulent concealment.
The Court will address each in turn.

      a. The “Discovery Rule”
        Under Mississippi law, the discovery rule provides that “[i]n actions for
which no other period of limitation is prescribed and which involve latent
injury or disease, the cause of action does not accrue until the plaintiff has
discovered, or by reasonable diligence should have discovered, the injury.”23
        Plaintiff argues that her PCIA is a latent injury. Specifically, she
contends that the permanent nature of her hair loss was latent and that for
some time after March 2015, she reasonably believed her hair would return.
Sanofi, however, cites the Master Complaint, averring that Plaintiff’s injury
was so open and obvious that Plaintiffs called it “stigmatizing.”24


21 In re Taxotere (Docetaxel) Prods. Liab. Litig. (Johnson and Thibodaux), No. 20-30104, No.
   20-30107, 2021 WL 1560724, at *3 (5th Cir. Apr. 21, 2021).
22 See Smith, 2017 WL 4582330, at *3; Kaufman, 331 Fed. App’x at 277; Barnes, 534 F.3d at

   365.
23 MISS. CODE ANN. § 15–1–49(2). See also Barnes, 534 F.3d at 359–60.
24 The Master Complaint alleges that “Plaintiffs are stigmatized with the universal cancer

   signifier—baldness—long after they underwent cancer treatment, and their hair loss acts
   as a permanent reminder that they are cancer victims.” Doc. 4407 at ¶ 6.

                                             5
        Under Mississippi law, “a latent injury is an injury which is hidden or
unseen.”25 Mississippi has applied the discovery rule when “‘the plaintiff will
be precluded from discovering harm or injury because of the secretive or
inherently undiscoverable nature of the wrongdoing in question.’”26 Similarly,
the Fifth Circuit has recognized that “‘[f]or an injury to be latent it must be
undiscoverable by reasonable methods’ such as ‘through personal observation
or experience.’”27 Mississippi courts have cautioned that a latent injury should
be found only in “limited circumstances.”28
        The Court finds that the discovery rule does not apply here. Plaintiff
anticipated that her hair loss would be temporary. Even setting aside the
definition of PCIA in the Master Complaint, Smith knew or should have known
six months after her treatment that something was amiss when her hair had
not grown back as she expected.
        In PPG v. Lowery, the Mississippi Supreme Court reasoned that when a
plaintiff seeks medical attention for side effects or symptoms, these actions
confirm that the plaintiff knew she was injured.29 Citing Lowery, this Court
emphasized in the case of MDL Plaintiff Juanita Greer that Greer complained
to her oncologist that her hair was not growing back. 30 Similarly, here, the
evidence shows that Plaintiff Smith spoke to doctors about her persistent hair
loss.   31   She testified that she repeatedly asked one doctor after her


25 Sutherland v. Estate of Ritter, 959 So.2d 1004, 1008 (Miss. 2007).
26 Archer v. Nissan Motor Acceptance Corp., 633 F. Supp. 2d 259, 268 (S.D. Miss. 2007)
   (quoting McCain v. Memphis Hardwood Flooring Co., 725 So.2d 788, 794 (Miss. 1998)).
27 State Indus. Prod. Corp. v. Beta Tech. Inc., 575 F.3d 450, 455 (5th Cir. 2009) (quoting PPG

   v. Lowery, 909 So.2d 47, 51 (Miss. 2005)).
28 PPG, 909 So.2d at 51.
29 Id.
30 See Doc. 12057.
31 Deposition of Cindy Smith, Ex. A to Pl.’s Opp., at 41–43 (testifying that she remembers

   “talking to [Dr. Gatewood] about it a few times” and that “[i]t was with Dr. Herrington,
   that I’d talk to her about the hair loss and the Taxotere causing it”).

                                              6
chemotherapy if there was a medication she could take to help her hair grow
back.32 He told her there was nothing. Smith further testified that every time
she visited her dermatologist, they talked about her hair loss.33 Considering
these facts, the Court finds that this case is indistinguishable from Plaintiff
Greer’s case. There is no triable issue of fact on whether Smith suffered a latent
injury, and Smith’s claim, therefore, began to accrue at the time of her injury
in March of 2015.

     b. Fraudulent Concealment
       Mississippi Code Annotated § 15-1-67 provides for tolling of the statute
of limitations as follows:
              If a person liable to any personal action shall
              fraudulently conceal the cause of action from the
              knowledge of the person entitled thereto, the cause of
              action shall be deemed to have first accrued at, and not
              before, the time at which such fraud shall be, or with
              reasonable diligence might have been, first known or
              discovered.34
The Mississippi Supreme Court has held that a plaintiff seeking to avail
herself of the doctrine of fraudulent concealment has “a two-fold obligation to
demonstrate that (1) some affirmative act or conduct was done and prevented
discovery of a claim,” which act was designed to prevent the discovery of the
claim, and “(2) due diligence was performed on [her] part to discover it.”35
       In her opposition, Plaintiff argues that Sanofi’s actions prevented her
and her doctors from learning that her hair would not return. She states that
“Defendants’ false warning [referencing temporary hair loss] constitutes



32 Id. at 41–43.
33 Id. at 49–50.
34 MISS. CODE ANN. § 15-1-67. See also Robinson v. Cobb, 763 So.2d 883, 887 (Miss. 2000).
35 Stephens v. Equitable Life Assur. Soc’y of U.S., 850 So. 2d 78, 83 (Miss. 2003).



                                             7
fraudulent concealment.”36 Plaintiff’s argument misses the mark. To toll the
statute of limitations under the doctrine of fraudulent concealment, Plaintiff
would need to show that Sanofi prevented her from discovering her claim, not
that Sanofi failed to warn her of Taxotere’s risk of permanent hair loss. The
law is clear that Sanofi’s alleged concealment of the risks associated with
Taxotere cannot form the basis of both Plaintiff’s substantive failure to warn
claim and her claim for tolling. 37 Rather, Plaintiff would need to show a
separate act “to conceal the underlying tortious conduct.”38 She points only to
the underlying allegedly tortious conduct. Because Plaintiff has failed to make
the required showing, the doctrine of fraudulent concealment cannot apply.39


                                     CONCLUSION
       Accordingly, for the foregoing reasons, Defendants’ Motion for Summary
Judgment Based on Statute of Limitations (Doc. 12200) is GRANTED.
Plaintiff Cindy Smith’s case is DISMISSED WITH PREJUDICE;
       IT IS FURTHER ORDERED that Defendants’ Motion for Summary
Judgment on Warnings Causation as to the Claims of Plaintiff Cindy Smith
(Doc. 12199) is DISMISSED AS MOOT.


36 Pl.’s Opp. at 16.
37 Whitaker v. Limeco Corp., 32 So.3d 429, 438 (Miss. 2010) (“[S]howing false financial
   records could not serve to have both fraudulently induced the Plaintiffs and fraudulently
   concealed from the Plaintiffs the underlying fraud claim.”); Smith v. First Family Financial
   Services, Inc., 436 F. Supp. 2d 836, 840–41 (S.D. Miss. 2006); Ross v. Citifinancial, Inc.,
   344 F.3d 458, 463–64 (5th Cir. 2003) (“Mississippi law is unambiguous: Plaintiffs must
   prove a subsequent affirmative act of fraudulent concealment to toll the limitations.”).
38 See Smith, 436 F. Supp. 2d at 840–41 (quoting Boone v. Citigroup, Inc., 416 F.3d 382, 390

   n.11 (5th Cir. 2005)).
39 See Archer, 633 F. Supp. 2d at 266–67 (finding fraudulent concealment inapplicable where

   plaintiffs made no inquiry and inquiry would have revealed alleged wrongdoing). The Court
   notes that according to the Master Complaint, beginning in 2006, there was a growing body
   of information available about the link between Taxotere/docetaxel and permanent hair
   loss. See Doc. 4407 at 29–32. This undermines Plaintiff’s assertion that Sanofi was
   preventing her from discovering her claim.

                                              8
New Orleans, Louisiana, this 14th day of July, 2021.




                       JANE TRICHE MILAZZO
                       UNITED STATES DISTRICT JUDGE




                                9
